OPINION — AG — HOUSE BILL NO. 1019 DOES NOT HAVE THE "EFFECT OF KILLING THE NECESSITY AND THE AUTHORITY OF THE COUNTY JUDGE TO MAKE THE WEEKLY TRIP TO CHECOTAH TO HOLD COURT." AS YOU MENTIONED IN YOUR LETTER, BUT SAID LETTER, BUT SAID BILL DOES HAVE THE EFFECT OF ELIMINATING THE SYSTEM WHEREBY SAID COUNTY JUDGE APPOINTS HIS OWN DEPUTY CLERK TO HANDLE THE DUTIES OF A COURT CLERK IN CONNECTION WITH THE COURT IN CHECOTAH AS PROVIDED BY 20 O.S. 1961 483 [20-483]. IN ADDITION, THE AG IS OF THE OPINION THAT THIS BILL DOES HAVE THE EFFECT OF MAKING IT MANDATORY THAT SAID COUNTY JUDGE NO LONGER KEEP THE RECORDS RELATING TO CAUSES PENDING BEFORE HIS COURT. . . "AT THE OFFICE WHERE SAID CAUSE HAS BEEN FILED OR TRANSFERRED" AS SET FORTH IN 20 O.S. 1961 484 [20-484] BUT RATHER THAT THE SAME "SHALL BE TRANSFERRED TO THE COURT CLERK OF THE COUNTY IN WHICH SUCH COURT IS LOCATED" WITHIN THE MEANING AND INTENT OF ENROLLED HOUSE BILL NO. 1019. CITE:  20 O.S. 1961 483 [20-483], 19 O.S. 1961 221.1 [19-221.1]  (CHARLES OWENS)